Mr. Presiding Justice Baume delivered the opinion of the court. 6. Attorney and client, § 79*—when defense of improper advice not available in action for compensation. In an action by a copartnership for professional services rendered as patent attorneys, a contention of the defendant that the plaintiffs’ improper advice prevented a settlement of litigation instituted for infringement of certain patents had no substantial basis in the evidence, it appearing that the advice in question was sound in law and in fact. 7. Interest, § 23*—when allowed. In an action by copartners for professional services rendered as patent attorneys, the allowance of interest because of unreasonable and vexatious delay in the payment of the claim was proper, it appearing that the good faith of defendant in finally refusing and resisting payment was discredited by the evidence.